                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 IN RE:                                           )

 SUSPENSION OF BRYAN E. PIEPER                    ) Misc. Case No. 0., is       M
 FROM THE PRACTICE OF LAW                         )
 BEFORE THIS COURT                                )


                                             ORDER

        On August 17, 2017, the Tennessee Supreme Court suspended Bryan Pieper from the

practice of law in the State of Tennessee. As a result, on July 26, 2018, this Court issued an Order

in Singh v. Vanderbilt University Medical Center, et al., Case No. 3:17-0400 (Doc. No. 41),

suspending Mr. Pieper from the practice of law before this Court. This suspension remains in effect

until further order of the Court.

       In order to reinstate his practice privileges in this Court, Mr. Pieper must re-apply for

admission under LR 83.01(a). In the interim, the Court orders Mr. Pieper to immediately provide

a copy of this Order to any clients he is representing in matters pending before this Court.

       IT IS SO ORDERED.
                                                      n

                                              -~-/ L
                                            Al         ~-?   (~    Z1   ,
                                            WAVERL D. CRENSHAW, JR. i
                                            CHIEF ITED STATES DIST 'C JUDGE




   Case 3:18-cv-00294 Document 68 Filed 08/29/19 Page 1 of 1 PageID #: 4202
